 


115 HRES 630 EH: Requiring each Member, officer, and employee of the House of Representatives to complete a program of training in workplace rights and responsibilities each session of each Congress, and for other purposes.
U.S. House of Representatives
2017-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 630 
In the House of Representatives, U. S.,

November 29, 2017
 
RESOLUTION 
Requiring each Member, officer, and employee of the House of Representatives to complete a program of training in workplace rights and responsibilities each session of each Congress, and for other purposes. 
 
 
1.Mandatory completion of program of training in workplace rights and responsibilities 
(a)Requiring training for all Members, officers, and employees 
(1)RequirementNot later than 30 days after the date of the enactment of this resolution, the Committee on House Administration shall issue regulations to provide that, during each session of each Congress, each Member (including each Delegate or Resident Commissioner to the Congress), officer, and employee of the House of Representatives shall complete a program of training in the workplace rights and responsibilities applicable to offices and employees of the House under part A of title II of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.), including anti-discrimination and anti-harassment training. (2)Inclusion of interns, fellows, and detaileesFor purposes of this resolution, an individual serving in an office of the House of Representatives as an intern (including an unpaid intern), a participant in a fellowship program, or a detailee from another office of the Federal government shall be considered an employee of the House. 
(b)Deadline 
(1)In generalUnder the regulations issued by the Committee on House Administration under subsection (a), an individual shall complete the program of training required under subsection (a) and file a certificate of completion of such training not later than— (A)in the case of an individual who is serving as a Member, officer, or employee of the House as of the first day of a session of Congress, not later than 90 days after the session begins; or 
(B)in the case of any other individual, not later than 90 days after the individual first becomes a Member, officer, or employee of the House during the session. (2)Special rule for One Hundred Fifteenth CongressIn the case of the One Hundred Fifteenth Congress, an individual shall complete the program required under subsection (a) not later than 180 days after the second session of the Congress begins.
(c)Additional mechanismsThe Committee on House Administration shall consider additional mechanisms to ensure compliance with the training requirement under subsection (a).   2.Statement of rights and protections provided to House employees under Congressional Accountability Act of 1995 The Committee on House Administration shall issue regulations to provide that each employing office of the House of Representatives shall post in a prominent location in the office (including, in the case of the office of a Member of the House or a Delegate or Resident Commissioner to the Congress, a prominent location in each office in the Member’s congressional district) a statement of the rights and protections provided to employees of the House of Representatives under the Congressional Accountability Act of 1995, including the procedures available to employees of the House under such Act for responding to and adjudicating allegations of violations of such rights and protections. 
 
Karen L. Haas,Clerk.
